Citation Nr: 1123191	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to apportionment of the Veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a hearing at the RO in October 2007.  A transcript of the hearing is of record.

The Board remanded the claim for further development in November 2009.  The requested development has been completed and the claim is ready for appellate review.  

The appellant was scheduled for a Travel board hearing in September 2009.  She failed to appear. 


FINDINGS OF FACT

1.  In March 2005, the Appellant filed a claim for an apportionment of the Veteran's VA benefits on behalf of their children (A and C) in her custody; at the time of the claim, the children's age was 10; in an April 2006 administrative decision, the RO denied the Appellant's apportionment request.

2.  At the time of the April 2006 RO decision, the Veteran was receiving VA pension benefits of $1,398.00 monthly.  The award included payments with three dependents including his current wife and his two children (A and C).

3.  Pursuant to court documents of March 2004, it had been stipulated the Veteran would pay the appellant $400 per month in child support.  

4.  The evidence demonstrates that the Veteran reasonably discharged his responsibility for the support of his children (A and C), who as minors were in the custody of the appellant; the evidence does not show that hardship existed for the appellant or the children for the purposes of payment of a special apportionment to the appellant on behalf of the Veteran's children as minors.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA benefits to the Appellant on behalf of their children (A and C) have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The records show the Veteran was sent a notice letter in October 2005 and twice in November 2005.  A handwritten notation of April 2006 on the copy of record notes that the letter was sent to the Veteran four times to no avail.  

Through a letter dated in October 2008, the RO notified the Appellant and the Veteran to submit evidence of their monthly income and expenses, and notified the Veteran to submit amounts he contributed toward the support of any child who did not live with him.  The letters also notified the Appellant and Veteran that the RO would be making a determination in relation to an application for an apportionment of the Veteran's disability benefits on behalf of his dependent children.  The letters served to provide notice of the information and evidence needed to substantiate the claim for an apportionment, notice of the evidence that the Appellant and Veteran were expected to provide, notice of VA's responsibilities in regard to the application for an apportionment, and notice to the parties to submit all relevant evidence.

The Board notes that the notice letters did not predate the administrative decision of April 2006.  However, the appellant and the Veteran were provided an opportunity to submit additional evidence and the claim was readjudicated in supplemental statements of the case (SSOC's) of January 2009 and October 2010.  The SSOC's, also notified them of the evidence considered, the adjudicative action taken, the decision reached, the pertinent law and regulations, and the relative responsibilities of the claimant to provide evidence versus the responsibility of VA.  Therefore, the Board finds that the untimelinss of the notice letters was not prejudicial.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence).
Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain records relevant to the apportionment claim. 38 U.S.C.A. § 5103A (a), (b) and (c).  The Appellant was afforded the opportunity to testify at a hearing at the RO in October 2007.  In July 2009 she was afforded the opportunity to testify at a Travel Board hearing, but she did not appear.  

The Board notes that in letters of October 2008 and in May 2010 pursuant to a Board remand of November 2009, the appellant was requested to submit a statement of income and expenses.  However, she did not provide the requested information.  "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Further, VA has not conducted medical inquiry in relation to the claim, for the reason that examinations and medical opinions are not necessary to decide an apportionment claim.  38 U.S.C.A. § 5103A(d).  The Board finds that there is no indication that additional action is needed to comply with the duty to assist the appellant.  38 U.S.C.A. § 5103A(d).  Neither the Appellant nor the Veteran has identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.  The Board now proceeds to review the merits of the claim.


Legal Criteria and Analysis

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child. In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if the veteran's children are not residing with him and he is not reasonably discharging his responsibility for the children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.

This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.

In this case, the appellant filed a claim in March 2005 for an apportionment of the Veteran's VA pension benefits on behalf of their children (A and C), who were in her custody.  The record contains the children's birth certificates showing the Veteran is their father.  At the time of the filing of the Appellant's apportionment claim, the age of these children was 10.  

Pursuant to court documents of record pertaining to child support proceedings, the Veteran was to pay the appellant $400 a month for support of his minor children (A and C) who were in the appellant's custody.

In her apportionment claim of March 2005, the appellant asserted that she had not received any child support payments from the Veteran since January 2005, that she had lowered the monthly amount to $300, that the Veteran had been awarded pension benefits at the with dependents rate and that the Veteran had been arrested for failure to pay child support.  The appellant submitted an apportionment questionnaire with her claim.  In the questionnaire, she stated she received a gross pay of $2,567.26 and net pay of $1,670.62 a month.  She listed as assets a 1992 car, the $300 child support payments and a three year job paying $15.75 an hour.  As debts she listed a house payment of $1,065, monthly medical insurance payment of $343.96, and a Portland teachers line of credit of $3,600.  She further submitted itemized monthly expenses of $1,065 for housing, $100 for electric, $20 for phone, $35 for water and sewer, $63 for computer and cable, and $82 for line of credit.  

In an undated statement from the Veteran, he stated that he opposed any apportionments as he was already paying $300 in child support a month which was being withheld from his income.  He listed as expenses $300, $165 in personal property storage, $500 in food, $100 in car insurance and $100 in gas.  He stated that any additional payment should cause him hardship.    

A printout showing the Veteran's history of child support payments shows the Veteran has paid child support on and off from 2001 to 2006 and has accumulated child support arrears of $4,200.00.

In its April 2006 administrative decision, the RO denied the Appellant's apportionment claim, on the basis that she has a positive monthly income and information from the Veteran that he is providing support to the children.  The decision specified that the Veteran had a monthly income of $1,398 with monthly expenses of $1,165 and a net income of $233.  The appellant was noted to have a gross wages of $2,730 and monthly expenses of $2,336.36 with a net income of $393.  

In a Notice of Disagreement of April 2000, the appellant stated that the Veteran was not paying child support as he claimed.  She stated that court documents show he owed $4,200 in arrears which showed he had gone 14 months without paying child support.  She additionally stated she was now paying $157.20 for medical expenses and $14.69 for dental every two weeks to keep the children covered.  

A March 2006 letter from the District Attorney for Clackamas County noted the Veteran was not paying for child support.  A July 2006 letter states that the Veteran was not paying child support as verbally agreed.  The letter was demanding payment of at least $360 a month.  

In an October 2006 letter from the appellant she stated that the Veteran was finally paying child support after 15 months of not paying.  She further stated that after all expenses she only had $12 left over for incidentals.  She added that she now had incidentals in the form of medical bills for an eye surgery one of the children required and car repairs.  A handwritten note on the letter states the Veteran had not paid his September child support payment.  

A November 2006 letter from the appellant states the Veteran paid child support for November but not October. 

The appellant submitted an expense report in October 2007.  She listed monthly expenses of $1,070 for housing, $600 for food, $328 for taxes, $48 in interest, $1600 in clothing, $200 in utilities, $75 for education for the children, $35 for school sports programs, $47 in car insurance and $100 in auto gas.  She further noted that one of the children had eye surgery and the cost was $1,141, she has $20 of co-pay expense for doctor's visits and $30 for medication.  She further listed a $50 a month expense for medical expenses and medical insurance of $189 every two weeks.  

An RO hearing was held in October 2007.  At the time, the appellant testified that her only income was a $15 an hour job.  She testified she had expenses of $110 a month for electricity, $130 for groceries and $153 for medical insurance.  She also testified that she is receiving $150 a month per child for child support.  

In October 2008 and May 2010, the RO sent the appellant and the Veteran letters requesting that they provide an earnings and expense statement in order to process the appellant's claim.  Neither the appellant nor the Veteran has responded to the request.  

A July 2010 report of contact notes that the RO called the Social Security Administration (SSA) to inquire about the Veteran's benefits.  The RO was informed that the Veteran was awarded SSA benefits in November 2004 and he started to draw payments in February 2007.  At the time, the Veteran was paid a lump sum of $9,771.50 and a garnishment against the Veteran of $9,771.50 was also paid.  Finally, it was noted the Veteran is still paying a garnishment of $396.50 out of each month's check.  

Other than the appellant's initial statement and most recently, her testimony at the October 2007 RO hearing wherein she stated the Veteran still does not pay child support, there is no evidence to suggest that the Veteran is non-compliant with the court-ordered child support payments and obligations.  Indeed, it appears from the RO's report of contact in July 2010 that the Veteran fulfilled his obligations to her.  Indeed, the report of contact not only shows that he is currently fulfilling his child support payments by way of garnishments from his SSA benefits, but also that the arrears were paid at the time he was awarded SSA benefits.  

In light of the foregoing evidence, the Board finds that the Veteran is paying court-ordered child support, the Board finds that the Veteran is reasonably discharging his responsibility for the support of his children (A and C), who as minors are in the custody of and residing with the Appellant.  Accordingly, an apportionment under the general provisions of 38 C.F.R. § 3.450 is not warranted.

As for the payment of a special apportionment under the provisions of 38 C.F.R. § 3.451, hardship must be shown to exist.  In reviewing the case, however, the evidence does not support a finding of hardship for the Appellant or the children (A or C).  The Board notes the appellant has claimed undue hardship.  However, she has been requested an income and expense report and she has not provided one.  Indeed, in an October 2008 she was requested to provide an updated income and expense report and to this date she has not answered.  While in October 2007 she submitted an expense report, she did not submit an earnings report.  She submitted a pay stub of August 2007, however, no income or earnings report was submitted.  The only complete earnings and expense report of record is the apportionment questionnaire submitted with the claim in March 2005 accompanied by the detailed expense report.  These two documents showed her listed income exceeds her expenses by over $300.  Furthermore, while the appellant has argued additional expenses due to unforeseen medical bills from an eye surgery needed by one of the children, she has not submitted any documentation of the medical bills and, as noted above, no earnings statement has been provided.  Without this evidence, the Board cannot make a full assessment as to whether the appellant is undergoing undue hardship, especially considering that the evidence shows that the Veteran is fulfilling his child support payments.  The Board reminds the appellant that the duty to assist in the development and the adjudication of claims is not a one-way street.  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In light of the foregoing, the Board concludes that the incomplete evidence on file does not support a finding that hardship exists for the appellant or the children (A or C) for the purposes of payment of a special apportionment to her on behalf of the Veteran's children as minors.

As the Veteran reasonably discharged his responsibility for the support of his children (A and C), and the evidence does not demonstrate the existence of hardship, there is no basis in which to award an apportionment of the Veteran's VA disability compensation benefits to the Appellant on behalf of the Veteran's children as minors.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.


ORDER

The request for an apportionment of the Veteran's VA benefits is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


